March 26, Dear Stockholder: You are cordially invited to attend the Annual Meeting of Stockholders of HomeProperties, Inc.The Annual Meeting will be held on Thursday, May 1, 2008, at 2:30 p.m. at the Dryden Theatre of the International Museum of Photography at George Eastman House, 900East Avenue, Rochester, New York 14607. A Notice of Annual Meeting and a Proxy Statement are attached.They describe the matters to be acted upon at the Annual Meeting. I hope that you will join us at the meeting.Whether you attend or not, your vote on all of the matters described in the Proxy Statement is very important.Please sign, date and return the enclosed proxy card in the envelope provided.Alternatively, you may choose to vote by telephone or internet.Voting by any of these methods before the meeting will insure that your shares are represented at the meeting. I look forward to seeing you at the meeting. Sincerely, HOME PROPERTIES, INC. Edward J. Pettinella President and Chief Executive Officer HOME PROPERTIES, INC. Suite Clinton
